DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, 14, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 10 and 12 of U.S. Patent No. 11,239,796. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 14, 17 and 18 are anticipated by claims 11, 2, 8 and 10 of U.S. Patent No. 11,239,796.
Regarding claim 1 of the pending application, claims 10 and 2 of U.S. Patent No. 11,239,796 anticipate all claimed limitation including a method for controlling a device, the method comprising: providing, by an oscillation circuit, a clock signal to a radio frequency (RF) circuit (radio frequency transmitter); enabling a power amplifier of the RF circuit to generate an RF signal; after the enabling the 
Regarding claim 12 of the pending application, claims 12 and 8 of U.S. Patent No. 11,239,796 anticipate all claimed limitation including wherein the device comprises, coupled in series, a first variable capacitor, a first capacitor (a first fixed capacitor), a quartz crystal and a second variable capacitor, and the method further comprises controlling capacitances of the first and second variable capacitors to be above 50 % of maximum capacitances of the first and second variable capacitors, respectively.
Regarding claim 14 of the pending application, claims 1 and 2 of U.S. Patent No. 11,239,796 anticipate all claimed limitation including a device comprising: a radio frequency (RF) circuit (radio frequency transmitter); an antenna coupled to the RF circuit; an oscillation circuit configured to provide a clock signal to the RF circuit; and a control circuit configured to: enable a power amplifier of the RF circuit; and enable a passage of an RF signal from the RF circuit to the antenna, wherein the passage of the RF signal from the circuit to the antenna is delayed with respect to an instant from which the power amplifier is enabled.
Regarding claim 17 of the pending application, claim 8 of U.S. Patent No. 11,239,796 anticipates all claimed limitation including a wherein the oscillation circuit comprises, coupled in series, a first variable capacitor, a first capacitor, a quartz crystal and a second variable capacitor.
Regarding claim 18 of the pending application, claims 1 and 2 of U.S. Patent No. 11,239,796 anticipate all claimed limitation including a heater configured to increase a temperature of the quartz crystal.

Claims 1-7, 11-15 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 9-11, 13-18 and 20 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7, 11-15 and 17-20 are anticipated by claims 9-11, 13-18 and 20 of reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1 of the pending application, claims 11 and 13 of reference application anticipate all claimed limitation including a method for controlling a device, the method comprising: providing, by an oscillation circuit, a clock signal to a radio frequency (RF) circuit; enabling a power amplifier of the RF circuit to generate an RF signal; after the enabling the power amplifier, delaying enablement of a passage of the RF signal from the RF circuit to an antenna by a delay; and after the delay, enabling the passage of the RF signal from the RF circuit to the antenna.
Regarding claim 2 of the pending application, claim 16 of reference application anticipates all claimed limitation including a wherein the enabling of the passage of the RF signal from the RF circuit to the antenna corresponds to a shift of a switch from a first position to a second position, the first position being configured so that no emission can be transmitted via the antenna, and the second position being configured so that emissions can be transmitted via the antenna.
Regarding claim 3 of the pending application, claim 17 of reference application anticipates all claimed limitation including generating a single control signal to enable the power amplifier and the passage of the RF signal from the RF circuit to the antenna; and adding the delay to the single control signal before the single control signal reaches a switch coupled between the RF circuit and the antenna, the delay being with respect to the single control signal reaching the power amplifier.
Regarding claim 4 of the pending application, claim 18 of reference application anticipates all claimed limitation including wherein a duration of the delay is less than one second (duration of the delay is greater than 5ms which can be less than 1 second).

Regarding claim 6 of the pending application, claim 14 of reference application anticipates all claimed limitation including wherein a duration of the delay depends on a temperature measured by a temperature sensor of the device.
Regarding claim 7 of the pending application, claim 15 of reference application anticipates all claimed limitation including wherein the or each temperature measured by the temperature sensor is indicative of an ambient temperature.
Regarding claim 11 of the pending application, claims 13 and 5 of reference application anticipate all claimed limitation including wherein the RF circuit is an RF transmitter.
Regarding claim 12 of the pending application, claims 11 and 13 of reference application anticipate all claimed limitation including wherein the device comprises, coupled in series, a first variable capacitor, a first capacitor, a quartz crystal and a second variable capacitor, and the method further comprises controlling capacitances of the first and second variable capacitors to be above 50 % of maximum capacitances of the first and second variable capacitors, respectively.
Regarding claim 13 of the pending application, claim 20 of reference application anticipates all claimed limitation including preheating the quartz crystal; and enabling emission of transmitted signals as a temperature of the quartz crystal decreases.
Regarding claim 14 of the pending application, claim 9 of reference application anticipates all claimed limitation including a device comprising: a radio frequency (RF) circuit; an antenna coupled to the RF circuit; an oscillation circuit configured to provide a clock signal to the RF circuit; and a control circuit configured to: enable a power amplifier of the RF circuit; and enable a passage of an RF signal from the RF circuit to the antenna, wherein the passage of the RF signal from the circuit to the antenna is delayed with respect to an instant from which the power amplifier is enabled.

Regarding claim 17 of the pending application, claim 9 of reference application anticipates all claimed limitation including wherein the oscillation circuit comprises, coupled in series, a first variable capacitor, a first capacitor, a quartz crystal and a second variable capacitor.
Regarding claim 18 of the pending application, claim 10 of reference application anticipates all claimed limitation including a heater configured to increase a temperature of the quartz crystal.
Regarding claim 19 of the pending application, claim 16 of reference application anticipates all claimed limitation including a switch coupled between the RF circuit and the antenna, and controlled by the control circuit, wherein the switch has a first position configured so that no emission can be transmitted via the antenna, and a second position configured so that emissions can be transmitted via the antenna.
Regarding claim 20 of the pending application, claim 17 of reference application anticipates all claimed limitation including wherein the control circuit is configured to generate a single control signal to enable the power amplifier and the passage of the RF signal from the RF circuit to the antenna; and wherein the device further comprises a delay circuit configured to add the delay to the single control signal before the single control signal reaches the switch coupled between the RF circuit and the antenna, the delay being with respect to the single control signal reaching the power amplifier.

Allowable Subject Matter
Claims 8-10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kunihiro et al. (US 9,838,068) disclose a transmitter/receiver apparatus including: a transmitter/receiver terminal; a switching amplifier that includes a low-side switching element connected between a ground terminal and a pulse output terminal and a high-side switching element connected between the pulse output terminal and a power supply terminal and that outputs a pulse signal from the pulse output terminal; a filter that passes therethrough and outputs as a transmitted signal a predetermined frequency component of the pulse signal from a transmitter terminal; and a transmit/receive switch unit that switches the connection status between the transmitter/receiver terminal and the transmitter terminal and also switches the connection status between the transmitter/receiver terminal and a receiver terminal.
Voor et al. (US 10,763,781) teach a system and method of performing temperature compensation based on temperature of a crystal comprising an integrated circuit includes a clock circuit, a memory, an interface developing a sense voltage indicative of a temperature of the crystal, and a controller; the controller determines a temperature value based on the sense voltage, calculates a frequency offset using the temperature value and the compensation values to solve a compensated third order polynomial defining a compensated frequency versus temperature relationship of the crystal, and adjusts a clock signal of the clock circuit using the frequency offset.
Emira (US 11,206,030) disclose a transmitter circuit includes a phase locked loop circuit, having one or more operational characteristics indicative of an operating state of the phase locked loop circuit; the phase locked loop circuit is configured to generate a frequency signal; the transmitter circuit also includes a power amplifier configured to selectively drive an antenna with a drive signal according to the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-243-8277. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645